On Motion- to Strike Out Part of the Transcript.
Per Curiam.
This is a motion to strike from the files what purports to be a transcript of the stenographer’s notes of the proceedings had at the trial in the court below from the impaneling of the jury to the rendition of their verdict, which covers three hundred and twenty-six pages of the printed abstract, and is designated as “Transcript of Trial,” for the reason that it is not properly part of the record.
1. A transcript of the stenographer’s notes of the trial of an action at law is no part of the record on an appeal to this court, unless made so by a bill of exceptions: McQuaid v. Portland& Vanc. R. Co. 19 Or. 535 (25 Pac. 26); Reynolds v. Jackson County, 33 Or. 422 (53 Pac. 1072).
2. Now, the bill of exceptions in this case simply recites the appointment of the stenographer, the fact that he took down in shorthand all the evidence given, offered, and received on the trial, all exceptions and objections made by the attorneys for the parties during the course of the trial, and the instructions of the court, and other proceedings connected therewith; that he transcribed his notes into longhand in due form, and entitled the same ‘ ‘ Transcript of Trial, ’ ’ and certified and filed it with the clerk. Then follows an order of the court, “that said transcript of trial, so made by said W. U. Douglas, and so filed in said court, be, and the same hereby is, made a part of this bill of exceptions, the same as if it were copied therein; and the clerk of this court is hereby ordered and directed, in making a transcript of this action for appeal to the supreme court, to make a copy of said transcript of trial so made by ~W. *307U. Douglas, and to attach the same to this bill of exceptions as a part thereof.” It then proceeds to recite that “such transcript of trial has been examined and approved as correct, except as hereinafter changed or modified.” Then follows a reference by pages and questions to certain matters that occurred during the trial, and certain explanations are made in reference thereto, but the bill does not contain, or purport to contain, the statement of any objection or exception, “with so much of the evidence or other matter as is necessary to explain it,” as required by Section 232, Hill’s Ann. Laws. In Roberts v. Parrish, 17 Or. 583 (22 Pac. 136), it was held that, although a bill of exceptions recited that a certain deposition was made a part thereof, it was insufficient to present for consideration any alleged errors relating to matters contained in such deposition. The court, speaking through Mr. Justice Strahan, said: “To become a part of the record, it (the deposition) must be either copied into the bill of exceptions, or attached to the same as an exhibit, and marked so that the same may be identified. * '* '* What is claimed to be the deposition of the plaintiff in this case is not even attached to the bill of exceptions, but is copied, and sent up with a large mass of other useless matter. We cannot, therefore, determine whether the answers to those questions were prejudicial to the appellant or not. ’ ’ This decision would seem to be controlling, so far as the present motion is concerned. In the case at bar, the transcript of the trial was copied, and sent up by the clerk, but it was not embodied in or attached to the bill of exceptions at the time it was signed. Under the statute and practice in some jurisdictions, an authentication by the trial judge of the transcript of the stenographer’s notes, with a direction by him that it shall be considered a part-of the bill of exceptions, is sufficient to make it so: 3 Ency. PL & Pr. 436. But such has never been the practice in this state, nor is it authorized by the statute. The reporter’s notes contain material for, but do not constitute, a bill of exceptions; nor can they be made such by any certificate of identification the trial judge might make.
3. And, even if what purports to be a transcript of the ste*308nographer’s notes had been copied into the bill of exceptions, or attached thereto, and made a part thereof, it would still not conform to the requirements of the statute. Section 230 defines an exception, and section 231 points out the method of making the same a part of the record so as to present a question for review in this court; and we have repeatedly held that these provisions of the statute must be observed, and have refused to search through a mere transcription of the shorthand notes of the trial for the purpose of ascertaining whether it showed error or not. The court has spoken so often on this question that we need do nothing more at this time than refer to the decisions: Janeway v. Holston, 19 Or. 97 (23 Pac. 850); Eaton v. Oregon Ry. & Nav. Co. 22 Or. 497 (30 Pac. 311); O’Connor v. Van Hoy, 29 Or. 505 (45 Pac. 762); Reynolds v. Jackson County, 33 Or. 422 (53 Pac. 1072); MacMahon v. Duffy, 36 Or. 150 (59 Pac. 184). So that we conclude the motion in this case is well taken, and, as the questions sought to be presented on the appeal can only be made to appear by a bill of exceptions, the motion will be treated as for an affirmance, and the judgment will be affirmed accordingly: Fisher v. Kelly, 26 Or. 249 (38 Pac. 67). Affirmed.
Decide.d 4 May, 1901.